  Case 3:20-cv-00609-MHL Document 15 Filed 02/18/21 Page 1 of 3 PageID# 61




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


MILES SAGE,

                     Plaintiff,                      CIVIL ACTION NO.:
v.                                                   3:20-cv-00609-MHL

CAPITAL ONE BANK, N.A.,                              Judge M. Hannah Lauck

                     Defendant.




                   STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff Miles Sage and Defendant Capital One Bank (USA), N.A. by and through

undersigned counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) stipulate to dismissal of the

above-captioned cause with prejudice. The parties have resolved the matter by compromise, with

each party to bear its own costs and attorneys’ fees.

       The Court shall retain jurisdiction for the purposes of enforcement of the settlement

agreement pursuant to Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994).


                                              MILES SAGE

                                              By:            /s/
                                              Susan M. Rotkis (VSB: 40693)
                                              Attorney for Plaintiff
                                              PRICE LAW GROUP, APC
                                              382 S. Convent Ave.
                                              Tucson, AZ 85701
                                              T: (818) 600-5533
                                              F: (818) 600-5433
                                              E: susan@pricelawgroup.com




                                               -1-
Case 3:20-cv-00609-MHL Document 15 Filed 02/18/21 Page 2 of 3 PageID# 62




                                 CAPITAL ONE BANK, N.A.

                                 By:            /s/
                                 John D. Sadler
                                 Attorney for Defendant
                                 BALLARD SPAHR LLP
                                 1909 K Street, 12th Floor
                                 Washington, DC 20006-1157
                                 Telephone: (202) 661-7659
                                 Email: sadlerj@ballardspahr.com
                                 Attorney for Defendant,
                                 Capital One Bank (USA), N.A.




                                  -2-
  Case 3:20-cv-00609-MHL Document 15 Filed 02/18/21 Page 3 of 3 PageID# 63




                              CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF System which will then send a notification of such filing

(NEF) to the following:


       John D. Sadler, Esq. (VA Bar No. 80026)
       BALLARD SPAHR LLP
       1909 K Street, 12th Floor
       Washington, DC 20006-1157
       Telephone: (202) 661-7659
       Facsimile: (202) 661-2299
       sadlerj@ballardspahr.com
       Counsel for Defendant
       Capital One Bank (USA), N.A.



                                     /s/
                      Susan M. Rotkis (VSB: 40693)
                      Attorney for Plaintiff
                      PRICE LAW GROUP, APC
                      382 S. Convent Ave.
                      Tucson, AZ 85701
                      T: (818) 600-5533
                      F: (818) 600-5433
                      E: susan@pricelawgroup.com




                                              -3-
